internal_revenue_service number release date index number --------------------------------- -------------------------------------------- ------------------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b02 plr-103707-13 date date -------------------------------------------- ------------------------ ------------------------------------------- ------ ----------------- -------------- legend x lp state dear --------------- this letter responds to a letter dated date and additional correspondence submitted on behalf of x and lp requesting a ruling under sec_7704 of the internal_revenue_code x is a limited_liability_company organized under the laws of state lp is a limited_partnership organized under the laws of state lp intends for x to become a wholly- owned subsidiary of lp which will cause x to become disregarded as separate from lp for federal_income_tax purposes within the meaning of sec_301_7701-3 lp intends to become a publicly-traded partnership within the meaning of sec_7704 x through subsidiaries or disregarded entities is engaged in managing the fluid handling needs for north american oil natural_gas and geothermal_energy producers as well as for companies engaged in the hydrostatic testing of natural_gas pipelines and for certain crude_oil and petroleum refiners in connection with refinery turnarounds x owns frac tanks phase separators and berms that it uses to provide fluid storage plr-103707-13 capacity to such customers in connection with and in support of the provision of storage capacity x also provides substantial services to such customers x enters into contracts directly with its storage customers and earns income under such contracts by providing frac tanks storage capacity providing related equipment and connection services integral to the provision of the frac tanks connection equipment and maintenance service and performing services provided in connection with and in support of the provision of storage capacity fluid storage maintenance in limited circumstances x enters into contracts with storage customers solely for storage capacity and connection equipment when providing customers with storage capacity x is generally responsible for the mobilization and demobilization of frac tanks to its customers’ worksites which includes the transportation of the frac tank from x’s facility to a customer’s worksite as well as the return of the frac tank to x’s facility at the conclusion of the customer job such transportation activities are generally conducted with trucks owned and operated by x however from time to time such transportation activities may be conducted with trucks sub-contracted by x when providing customers with connection equipment and maintenance service x will generally be responsible under its customer contracts for providing ancillary equipment to its customers such as hoses fittings electric pumps and j stands which are necessary to render the frac tanks functional to its customers the connection equipment in such circumstances x provides the connection services and is responsible for the proper functioning of the frac tank and all of the ancillary equipment during the term of the contract with its customers the connection maintenance service such responsibility requires employees of x to maintain a regular presence at its customers’ worksites in many cases employees of x are required to be at customer worksites for monitoring and maintenance of x’s frac tanks and related equipment on a daily basis when providing customers with fluid storage maintenance x is generally required to monitor and perform required maintenance with respect to its frac tanks both during and after the fracturing process is complete and when a frac tank has reached its storage capacity with respect to flowback and produced water must empty the tank transport and arrange for the proper disposal of the flowback and produced water for flowback and produced water that will not be treated on-site x generally dispatches a vacuum truck which is a heavy duty transportation vehicle used to transport brine water and other fluids from an oil or gas well to a third party waste disposal facility to transfer the flowback and produced water from the frac tank to a truck so that the flowback can be transported away from the site such activities are conducted with vacuum trucks owned and operated by x x and lp have requested a ruling that income derived from the provision of storage capacity including the provision of frac tanks and phase separators and ancillary plr-103707-13 services in connection with oil and natural_gas and geothermal_energy production hydrostatic natural_gas pipeline testing and refinery turnarounds each of which constitutes a part of the exploration development production processing refining or transportation of natural_resources will constitute qualifying_income under sec_7704 sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership's gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource based solely on the facts submitted and the representations made we conclude that the income derived by x from customer contracts to provide storage capacity connection equipment and maintenance service and fluid storage maintenance each of which constitutes a part of the exploration development production processing refining or transportation of natural_resources will constitute qualifying_income under sec_7704 however in the case where x earns income under contacts solely for storage capacity and connection equipment such income will not constitute qualifying_income under sec_7704 this ruling is directed only to the taxpayers requesting it however in the event of a technical_termination of lp under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 further in the event that x is not disregarded as separate from lp for federal_income_tax purposes within the meaning of sec_301_7701-3 x may continue to rely on this ruling in determining its qualifying_income under sec_7704 plr-103707-13 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely richard t probst senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
